Citation Nr: 0419606	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chondromalacia patellae 
(claimed as arthritis of the knees).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1980 to January 
1984, and from June 1985 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that in supplemental statements of the case 
(SSOC's), dated in September 2000 and September 2003, the RO 
incorrectly characterized the veteran's claim of entitlement 
to service connection for his knees as one requiring new and 
material evidence.  A review of the record does not reveal 
any prior final decision relating to service connection for 
the veteran's knees.  


REMAND

A review of the record reveals that the veteran is receiving 
Social Security benefits.  For instance, A July 1995 VA 
progress note stated that the veteran reported receiving 
Social Security benefits and was interested in working.  
Further, a February 2000 VA progress note reported that the 
veteran was "receiving a small SSI disability check."  
However, the basis for entitlement to Social Security 
benefits is not clear and the veteran's Social Security 
Administration records have not been associated with the 
claims folder.

Additionally, numerous statements from the veteran refer to 
treatment at the VA Medical Centers in Birmingham, 
Tuscaloosa, and Jasper.  Most recently, in June 2002, the RO 
received a statement from the veteran in response to an April 
2002 duty to assist letter requesting that VA obtain his VA 
records from the above-mentioned VA Medical Centers.  The 
Board notes that the most recent VA treatment records 
contained in the claims folder are dated in 2000.  Under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment 
records are considered to be constructively included within 
the record.  
   
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain from the Social 
Security Administration any records for 
the veteran pertaining to the grant of 
either Social Security disability or SSI 
benefits.  Thereafter, these records 
should be associated with the veteran's 
claims folder.  

3.  The RO should obtain all VA treatment 
records not already associated with the 
veteran's claims folder from the VA 
Medical Centers in Birmingham, 
Tuscaloosa, and Jasper.  Thereafter, 
these records should be associated with 
the veteran's claims folder. 

4.  The RO should then readjudicate the 
claim on a de novo basis and, thereafter, 
if the claim on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      
     
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




